Citation Nr: 0820016	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which, in 
pertinent part, denied the veteran's claims for service 
connection for a lumbar spine disability and a right shoulder 
disability.

In December 2007, the Board remanded the case for additional 
development.  It now returns for appellate consideration.

Following certification of the current appeal, additional 
evidence that was not considered by the RO, consisting of 
statements of the veteran and three men who served with him, 
was received by the Board.  However, insofar as these same 
contentions have been repeatedly advanced in previous 
evidence considered by the RO, this additional evidence is 
essentially duplicative of evidence already considered.  The 
Board may proceed.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The veteran's service entrance examination report 
reflects a normal spine, and the evidence does not clearly 
and unmistakably show that the veteran had a lumbar spine 
disability prior to service entrance.

2.  Any current back disability is not related to a disease 
or injury in service.

3.  The veteran's service entrance examination report 
reflects normal upper extremities, and the evidence does not 
clearly and unmistakably show that the veteran had a lumbar 
spine disability prior to service entrance.

4.  Any current right shoulder disability is not related to a 
disease or injury in service. 


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1113, 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).

2.  A right shoulder disability was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1113, 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2004 letter also told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, service 
personnel records, and VA medical records are in the file.  
All records identified by the veteran have been obtained, to 
the extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

Furthermore, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

As the record contains sufficient competent medical evidence 
to decide the claims for service connection, including a 
thorough report and medical opinion from a VA spine and 
joints examination conducted in January 2008, no additional 
medical opinion is necessary to decide the claim, and VA is 
not obligated to provide any such additional examination.  
See 38 C.F.R. § 3.159(c).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See 38 C.F.R. § 
3.303; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment. 
 38 C.F.R. § 3.304(b) (2007).  A veteran is presumed to be in 
sound condition when he entered into military service except 
as to conditions noted on an entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2007).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed, and mere transcription of medical history 
does not transform information into competent medical 
evidence.  Crowe v. Brown, 7 Vet. App. 238 (1994); LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

The law provides that the burden to rebut the presumption of 
both soundness and aggravation of a pre-existing disability 
during service is an onerous one that lies with the 
government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 
131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disability and that it was not 
aggravated during service.  See VAOPGCPREC 3- 03 (July 16, 
2003).  The veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002 & Supp. 2007).

As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on 
the government to rebut the presumption of soundness by clear 
and unmistakable evidence that the veteran's disability was 
both preexisting and not aggravated by service.  Id.  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C. § 1153.  
Id.  If this burden is met, then the veteran is not entitled 
to service-connected benefits.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's claim is 
one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  
Id.  

a.  Lumbar Spine

The veteran contends that he has a lumbar spine disability 
that was either incurred in or aggravated by active service.  
Specifically, the veteran contends that carrying heavy 
artillery rounds during service has led to his current 
disability.  As the evidence shows that a lumbar spine 
disability was neither incurred in nor aggravated by service, 
the Board concludes that service connection is not warranted 
in this case.

At his August 1965 pre-induction examination, the veteran 
complained of back aches due to a car accident and subsequent 
hospitalization in January 1964.  After an objective 
examination, however, the veteran's spine was noted to be 
normal.

On August 27, 1965, just a week after the veteran's pre-
induction examination, the veteran's local draft board 
received a letter from a private physician explaining the 
nature of a previous injury suffered by the veteran.  In the 
letter, the physician reports that the veteran had been 
hospitalized after a car accident in January 1964, and he was 
released with a diagnosis of contusions of the right thigh 
and right shoulder after x-rays came back negative for broken 
bones.  He was next seen more than a year and a half later, 
on August 23, 1965, requesting that a letter be prepared for 
the draft board regarding his car accident injury residuals.  
At that time, he complained of constant back trouble across 
his shoulders and up and down his spine ever since the car 
accident.  The physician noted that farming work performed by 
the veteran had aggravated his back condition, and indicated 
that the veteran had told him he had seen a private 
chiropractor to have his back realigned on several occasions 
prior to service.  On examination, he had full range of 
motion of the back with discomfort and a little limitation 
when turning to the left side.  There was tenderness over the 
spine with percussion.  There was no evidence of sciatic 
nerve radiation or disc herniation.  The physician also 
opined that, at that point, it was unclear whether the 
veteran would have chronic back problems as a result of the 
accident and that an additional examination would be required 
for a more accurate determination.

On service entrance on November 19, 1965, an examiner made a 
notation to the August 1965 pre-induction examination report, 
noting that there were no additional defects discovered on 
physical inspection, and that the veteran was fit for 
military service. 

Service medical records from December 1965 and April 1966 
report that the veteran said he was experiencing back pain 
due to the 1964 car accident.  A record from August 1966, 
noting that the veteran had again thrown his back out while 
lifting a heavy box, reflects the last complaint of back 
problems during service.  It was noted he had a muscle 
strain.  At his separation examination in September 1967, 
performed over a year after his last complaint of back 
trouble, the veteran denied having both recurrent pain and 
painful or swollen joints, and, upon objective examination, 
the examiner noted that the veteran's spine was normal.

Following service, the first evidence of back problems-
including persistent back pain, giving out, and locking up-
comes from a September 1976 private hospital report.  In that 
report, the veteran stated he had not experienced any back 
pain prior to an injury in August 1976 caused by unloading 
100 pound sacks of sugar from trucks at work.  X-rays of the 
lumbar spine revealed localized hypertrophic spurring of the 
L1 with a Schmorl's node along the inferior end plate and 
slight hypertrophic spurring of L5 and S1.  The diagnosis was 
acute lumbosacral disc syndrome.  A December 1976 private 
medical report confirms that that the veteran reported he had 
"not had any back trouble at all" prior to the August 1976 
work-related injury, and additional private medical records 
from 1976 and 1977 include similar findings.

Private treatment notes from October and November 1987 show 
that the veteran had again re-injured his back in October 
1987, after helping his wife with some lifting.  This 
resulted in additional low back pain.  Objective examination 
revealed tenderness over the lumbar spine and of the 
paraspinal muscles.  The diagnoses included low back strain, 
low back pain, osteoarthritis, and degenerative disc disease.

Additional private treatment records, spanning the 1990s, 
reflect similar complaints and findings.  A note from 
December 1996 states that the veteran fractured his coccyx 
after falling on some ice.  The Board notes that none of 
these private reports or opinions of record associates the 
veteran's problems of the lumbar spine with service on any 
basis.

In January 2008, the veteran was afforded a VA spine and 
joints examination for purposes of determining whether his 
lumbar spine disability was incurred in, or aggravated by, 
service.  In his report, the examiner stated that he had 
reviewed the claims file and provided a detailed history of 
the veteran's back injuries, complaints, and diagnoses.  The 
examiner noted the veteran to have a normal gait, but he had 
tenderness to percussion over the lower lumbar spine, without 
spasm.  Testing revealed limited range of motion of the 
veteran's spine.  X-rays showed multilevel moderate to severe 
degenerative disc disease throughout the lumbosacral spine, 
without fracture, subluxation, or dislocation.  The diagnosis 
was chronic low back pain due to degenerative disc disease of 
the lumbar spine.  In his opinion, the examiner noted the 
history both as provided by the veteran and as reflected in 
the claims file.  The examiner noted that the evidence showed 
that the veteran's back problems began prior to service but 
that there was no aggravation in service beyond the natural 
progression of the condition.  He thus concluded that the 
veteran had a preexisting disability that was not aggravated 
in service.  However, based on a review of a 1976 
comprehensive neurosurgical evaluation and a 1977 orthopedic 
disability examination and upon the evidence showing that the 
veteran "was doing pretty well up until that point," and 
despite the examiner's conclusion that the veteran had a 
preexisting disability that was not aggravated by service, 
the examiner further concluded that the veteran's current 
back disability is the result of a work-related injury in 
August 1976.  Based on his conclusions that the veteran both 
(1) had a back disability that preexisted service entry but 
was not aggravated by service and (2) has a current back 
disability that is the result of a post-service work-related 
injury, the VA examiner's opinion suggests that any 
preexisting back problems that were reported during service 
were either acute and transitory or were resolved prior to 
the veteran's incurrence of his current back disability, for 
which he now seeks service connection.  In any case, the 
Board specifically observes the examiner's conclusion that 
"the back problems he is currently dealing with are the 
result of an injury suffered at work, in August of 1976..."

In May 2008, the veteran submitted a statement from himself 
and statements from three veterans who served with him.  
These statements corroborate the veteran's account that he 
was responsible for carrying heavy artillery ammunition 
across his back and shoulders.

The preponderance of the evidence, as will be discussed 
below, shows that the veteran's lumbar spine disability was 
not incurred in or aggravated by service.  

In this case, a report of the veteran's August 1965 pre-
induction examination shows that the veteran's spine was 
normal upon entrance into service.  He was reexamined at the 
time of induction in November 1965, and no back problems were 
noted.  As such, the presumption of soundness attaches.

Although it is acknowledged that the veteran was involved in 
a car accident prior to service, in January 1964, there is no 
evidence that such was productive of a chronic lumbosacral 
spine disability.  In this regard, a letter from a private 
physician dated prior to service entry, in August 1965, noted 
that following the car accident the only diagnoses the 
veteran had were contusions of the right thigh and shoulder.  
Although the veteran complained of spine problems since the 
accident it was noted that he had not received any follow-up 
treatment, aside from claimed chiropractic care to "put his 
back into place."  Following an examination, the examiner 
opined that he would "hesitate to either, state that he does 
or does not have a chronic back [disability]. . .,"  and it 
was recommended that the veteran undergo further evaluation.

Indeed, the veteran underwent a subsequent evaluation on 
service entrance in November 1965, and it was noted that he 
did not have any additional defects and that he was fit for 
service.  A back disability was not indicated.

The January 2008 VA examiner's report is acknowledged.  This 
report reflects that the veteran had back problems prior to 
service, but does not indicate that the veteran entered 
service with a preexisting chronic back disability.  A 
comprehensive examination report from a neurosurgeon was 
cited as showing that the veteran was in good health and had 
no problems with his back after service until August 1976 
(more than nine years after his separation from service) when 
he sustained a low back injury at work while unloading heavy 
bags of sugar.

As the Board has found that the presumption of soundness has 
attached in this case, it must now determine whether there is 
clear and unmistakable evidence that the veteran entered 
service with a preexisting disability.  To that end, the 
Board finds that the presumption that the veteran's back was 
sound upon entry to service has not been rebutted by clear 
and unmistakable evidence.  Despite the opinion from the 
January 2008 examiner, which reflects that the veteran had a 
residual back disability when he entered service, three 
different examinations (August 1965 Army, August 1965 
private, and November 1965 Army), failed to yield a diagnosis 
of a back disability but instead showed that the veteran's 
back was within normal limits.  Further, the equivocal 
language from the veteran's private physician regarding the 
presence or absence of a disability stemming from a 
preservice car accident, and the ultimate diagnosis following 
the car accident (contusions of the thigh and shoulder) is 
highly significant.  The Board finds the evidence 
contemporaneous with the car accident in the 1960s, which 
fails to a note a back disability, to be more probative than 
the 2008 VA opinion.  In any event, it is not undebatable or 
clear and unmistakable that the veteran entered service with 
a preexisting back disability.  See Vanerson v. West, 12 Vet. 
App. 254, 258 (1999); accord Cotant, 17 Vet. App. at 131 
(noting that "[t]he clear-and-unmistakable-evidence standard 
is an 'onerous' one").  As such, the Board finds that the 
presumption of soundness is not rebutted, and an analysis of 
in-service aggravation is not relevant to a determination in 
this case.  

Nevertheless, even assuming that the Board had found to the 
contrary that the veteran did enter service with a 
preexisting back disability, the evidence on file is 
insufficient to warrant service connection on the basis of 
aggravation.  Rather, the 2008 VA examiner specifically 
indicated that the veteran's back condition was not 
aggravated beyond its normal progression during active duty.

As the presumption of soundness has not been rebutted, the 
Board finds that the veteran entered service with a normal 
back.  Furthermore, as a discussion of aggravation is 
unnecessary, the Board now proceeds to an analysis of service 
connection for a lumbar spine disability on the basis of in-
service incurrence. 

The Board notes that, during the course of active duty, the 
veteran presented for treatment on several occasions 
complaining of back pain.  In December 1964, he reported that 
he had experienced problems for the previous two years since 
a car accident.  On examination, however, he had no marked 
spasm or limitation of motion, and a diagnosis was not 
provided.  Heat treatment for a few days was recommended.  
Thereafter, in April 1966, he complained of experiencing 
radiating back pain for a few days.  On examination, he had 
no spasm or tenderness, and he had full range of motion.  The 
impression was questionable back pain, for which exercise was 
recommended.  A record from August 1966 notes that the 
veteran had thrown his back out while lifting a heavy box.  
The impression was a muscle strain.  Application of heat and 
medication was recommended.  Thereafter, service medical 
records are entirely silent with respect to any back 
complaints, treatment or diagnoses.  Moreover, at his 
separation examination, performed in September 1967, the 
veteran denied having both recurrent back pain and painful or 
swollen joints, and, upon objective examination, the examiner 
noted that the veteran's spine was normal.

In sum, the veteran underwent three different examinations 
(August 1965 Army, August 1965 private and November 1965 
Army), and none yielded a diagnosis of a back disability 
contemporaneous with entrance to service.  During the course 
of service, he presented on a few occasions, complaining of 
back pain which, at times, he attributed to a preservice car 
accident.  Following evaluations, a chronic back disability 
was never diagnosed.  As noted above, the diagnoses varied 
from questionable back pain to muscle strain; and on 
separation examination in September 1967, his spine was 
described as clinically normal.

Indeed, the medical evidence, including post-service private 
and VA medical reports, shows that the veteran had no 
complaints of back problems until a work-related injury in 
1976, about nine years after separation from service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

In addition, the Board notes that the private medical records 
following the veteran's post-service lifting injury in 1976 
included diagnoses of herniated disc, lumbosacral disc 
syndrome, and lumbar radiculopathy.  While none of these 
diagnoses was present before or during the veteran's active 
service, the private medical records from the 1970s do 
include the veteran's current diagnosis upon which he has 
based his current claim for service connection.  See the 
veteran's March 2005 substantive appeal (seeking service 
connection for "chronic disc disease") and Maxson, supra 
(holding that "the trier of fact should consider all of the 
evidence including . . . the nature and course of the disease 
or disability").

In January 2008, after an extensive review of the claims 
folder including the veteran's service medical records and 
numerous private medical reports, the VA examiner opined that 
the veteran's current lumbar spine disability is the result 
of a post-service work-related lifting injury incurred in 
1976.  In fact, the weight of the medical evidence during and 
after the veteran's 1976 injury, consisting of both private 
and VA examination reports, associates the veteran's current 
back disability with that work-related injury, not service.

As discussed above, the competent medical evidence shows that 
the veteran's current symptomatology had its origin in that 
post-service injury.  Without any medical evidence showing 
that the veteran's current lumbar spine disability was 
incurred in service, the claim for service connection must 
fail in this case.  See Hickson, supra.  

In fact, there is no evidence, other than the veteran's own 
contentions, that his current disability of the lumbar spine 
was incurred in service.  The veteran, as a lay person, has 
not been shown to be capable of drawing medical conclusions, 
and thus his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the evidence of record shows that: the veteran 
separated from service with a normal back; there is no 
competent medical evidence suggesting in-service incurrence 
of the currently-diagnosed lumbar spine disability; and any 
current lumbar spine arthritis was not manifested within the 
applicable one year presumptive period following discharge.  
Consequently, the Board concludes that service connection for 
a lumbar spine disability is not warranted on the basis of 
in-service incurrence.

b.  Right Shoulder

The veteran further contends that he has a right shoulder 
disability that was either incurred in or aggravated by 
active service.  Specifically, the veteran contends that 
carrying heavy artillery rounds during service has led to 
that current disability.  As the evidence shows that a right 
shoulder disability was neither incurred in nor aggravated by 
service, the Board concludes that service connection is not 
warranted.

At his August 1965 pre-induction examination, the veteran 
reported subjective complaints of a painful or "trick" 
shoulder and an inability to perform certain motions 
following a car accident and subsequent hospitalization in 
1964.  After objective examination, however, the veteran's 
upper extremities and other musculoskeletal components were 
noted to be normal upon entrance to service.

Just seven days after the veteran's pre-induction 
examination, performed on August 27, 1965, the veteran's 
local draft board received a letter from a private physician 
explaining the nature of a previous shoulder injury suffered 
by the veteran.  In the letter, the physician reports that 
the veteran had been hospitalized after a car accident in 
January 1964, and he was released with only diagnoses of 
contusions of the right thigh and right shoulder after x-rays 
came back negative for broken bones.  He was next seen more 
than a year and a half later, on August 23, 1965, requesting 
that a letter be prepared for the draft board regarding his 
car accident injury residuals.  At that time, he complained 
of constant back trouble across his shoulders and up and down 
his spine ever since the car accident.  The physician noted 
that farming work performed by the veteran had aggravated his 
condition, and indicated that the veteran had told him he had 
seen a private chiropractor on several occasions prior to 
service.  On examination, he had full range of motion of the 
back with discomfort and a little limitation when turning to 
the left side.  The physician also opined that, at that 
point, it was unclear whether the veteran would have chronic 
problems as a result of the accident and that an additional 
examination would be required for a more accurate 
determination.

On service entrance on November 19, 1965, an examiner added a 
notation to the August 1965 pre-induction examination report, 
noting that there were no additional defects discovered on 
physical inspection, and a disability of the upper 
extremities was not indicated.

Service medical records from December 1965 report that the 
veteran said he was experiencing back pain near his right 
shoulder blade due to the 1964 car accident.  At his 
separation examination in September 1967, the veteran 
reported having a painful or "trick" shoulder or elbow but 
denied any bone, joint, or other deformity.  After objective 
examination, the examiner noted that the veteran's upper 
extremities were normal.

Following service, the first evidence of shoulder problems 
comes from an August 1976 private hospital report.  In that 
report, the veteran was noted to be experiencing pain between 
his shoulder blades subsequent to a work-related lifting 
injury.

Private treatment notes from October 1995 reveal that the 
veteran was experiencing tightness from his neck to his 
shoulder, with tingling that radiated through his arm, for 
the previous two weeks.  X-rays showed osteophyte formation 
near the nerve roots of the cervical spine and mild 
straightening of the cervical spine with some mild disc 
narrowing at C5-6 and mild encroachment on the intervertebral 
foramena.  The diagnoses were mild disc narrowing at C5-6 
with osteoarthritis.

A private treatment record from January 1997 reflects a 
diagnosis of cervical degenerative joint disease.  Private 
treatment report from March 1999 states that the veteran had 
cervical disc disease of C4-5, resulting from an injury 
incurred in 1998.  He was scheduled to have surgery, but that 
surgery was postponed after his wife became ill with breast 
cancer.  The diagnosis was generalized degenerative arthritis 
with cervical disc disease.

A private treatment report from April 2001 reflects 
complaints of pain and degenerative changes in the veteran's 
right rotator cuff.  A subsequent examination report, written 
in April 2003, reflects both bilateral arthritis of the 
shoulders and bilateral torn rotator cuffs from a motor 
vehicle accident in which the veteran was rear-ended by 
another driver.  The report further shows that the veteran 
had right shoulder surgery in the fall of 2002.  The 
diagnosis was bilateral rotator cuff tear, status post right 
surgical repair.  

In January 2008, the veteran was afforded a VA spine and 
joints examination for purposes of determining whether his 
disability was incurred in or aggravated by active service.  
In his report, the examiner stated that he had reviewed the 
claims file, and he provided a detailed account of the 
veteran's various injuries, complaints, and diagnoses.  The 
veteran reported that his right shoulder pain had started 
about 20 years prior to that examination, and he reported two 
right shoulder arthrotomies, the first of which was via 
Mumford procedure, in 2003 and 2005.  In addition, the 
veteran stated that he had experienced increased right 
shoulder pain ever since those arthrotomies and regretted 
that he had undergone them.  The examiner noted that the 
veteran also had undergone surgeries for a torn right rotator 
cuff.  Objective examination revealed arthrotomy scars, 
tenderness across the right shoulder, impingement, and 
limited range of motion.  Right shoulder x-rays revealed 
generalized arthritis, degenerative changes of the 
glenohumeral joints, and mild degenerative changes of the 
right acromioclavicular joint.  The diagnosis was right 
shoulder impingement syndrome, status post two arthrotomies, 
with residual osteoarthritis of the glenohumeral and 
acromioclavicular joints of the right shoulder.  In his 
opinion, the examiner noted the history both as provided by 
the veteran and as reflected in the claims file.  After a 
review of the evidence, the examiner concluded that the 
veteran's right shoulder problems began prior to service, but 
there was no evidence of aggravation during service beyond 
the natural progression of the condition.

In May 2008, the veteran submitted a statement from himself 
and statements from three veterans who served with him.  As 
noted above, these statements corroborate the veteran's 
account that he was responsible for carrying heavy artillery 
ammunition across his back and shoulders.

The preponderance of the evidence, as will be discussed 
below, shows that the veteran's lumbar spine disability was 
not incurred in or aggravated by service.

In this case, a report of the veteran's August 1965 pre-
induction examination shows that the veteran's shoulder was 
normal upon entrance into service.  He was reexamined at the 
time of induction in November 1965, and no shoulder problems 
were noted.  As such, the presumption of soundness attaches.
Although it is acknowledged that the veteran was involved in 
a car accident prior to service, in January 1964, there is no 
evidence that such was productive of a chronic right shoulder 
disability.  In this regard, a letter from a private 
physician dated prior to service entry, in August 1965, noted 
that following the car accident the only diagnoses the 
veteran had were contusions of the right thigh and shoulder.  
Following examination, the examiner opined that he would 
hesitate to state whether the preservice car accident had 
resulted in any chronic disability, and it was recommended 
that the veteran undergo further evaluation.

Indeed, the veteran underwent a subsequent evaluation on 
service entrance in November 1965, and he was noted not to 
have any additional defects and that he was fit for service.  
No shoulder disability was indicated.

The Board acknowledges the January 2008 VA examiner's report, 
reflecting that the veteran's shoulder problems began prior 
to service.  However, that report does not note that the 
veteran had a chronic shoulder disability that preexisted 
service. Furthermore, the fact that there is no definitive 
evidence that the veteran had a chronic shoulder disability 
upon entrance to service is supported by three different 
examinations (August 1965 Army, August 1965 private, and 
November 1965 Army) not yielding a diagnosis of a right 
shoulder disability.  Further, as objective examination of 
the veteran's upper extremities upon entry into service was 
normal, the Board finds that the presumption of soundness 
attaches in this case.

Moreover, given the equivocal language from the veteran's 
private physician regarding the presence or absence of a 
chronic disability stemming from a preservice car accident 
and the ultimate diagnosis following the car accident (i.e., 
contusion of the right shoulder), the Board finds that the 
requirement for rebutting the presumption of soundness-clear 
and unmistakable evidence showing that the veteran entered 
service with a pre-existing right shoulder disability-has 
not been met.  The January 2008 VA examiner's report is 
acknowledged.  Again, this report reflects that the veteran 
had shoulder problems prior to service.  The report does not, 
however, indicate that the veteran entered service with a 
preexisting chronic right shoulder disability.  Even if the 
report does establish that the veteran entered service with a 
preexisting right shoulder disability, other more significant 
evidence including the August 1965 and November 1965 Army 
examinations, as well as the private August 1965 examination, 
reflects otherwise.  It thus cannot be concluded that there 
is clear and unmistakable evidence or that it is undebatable 
that the veteran entered service with a right shoulder 
disability.  See Vanderson, supra.  As such, the Board finds 
that the presumption of soundness is not rebutted, and an 
analysis of inservice aggravation is therefore not necessary.

Nevertheless, even if the Board had found to the contrary 
that the veteran did enter service with a preexisting 
shoulder disability, the evidence on file shows no inservice 
aggravation.  Rather, the 2008 VA examiner specifically 
indicated that the veteran's right shoulder condition was not 
aggravated beyond its normal progression during active 
service.

As the presumption of soundness has not been rebutted, the 
Board finds that the veteran entered service with a normal 
right shoulder.  It now proceeds to an analysis of service 
connection based on in-service incurrence.  Based on the 
evidence below, the Board concludes that the veteran's right 
shoulder disability was not incurred in service.

The preponderance of the available evidence shows that the 
veteran did not incur his current right shoulder disability 
during service.  As noted above, the veteran entered service 
in sound condition.  Furthermore, the evidence shows that the 
veteran's right shoulder symptomatology had resolved at least 
a year and a half prior to separation from service, and his 
separation examination reflected a normal right shoulder at 
discharge.  Moreover, the medical evidence, including private 
and VA medical reports, shows that the veteran had no 
complaints of right shoulder problems until the mid 1970s 
nearly 10 years following service separation from service.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
weighs against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In addition, private 
medical reports indicate that the veteran sustained post-
service shoulder injuries, involving torn rotator cuffs and 
necessitating surgeries.  The weight of the medical evidence 
establishes that the onset of the veteran's current right 
shoulder disability was long after service and apparently 
involved with post-service injuries.  In fact, there is no 
evidence, other than the veteran's own contentions, that his 
current disability of the right shoulder was incurred in 
service.  The veteran, as a lay person, has not been shown to 
be capable of making medical conclusions, and thus his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, as there 
is no competent medical evidence suggesting in-service 
incurrence of the currently-diagnosed right shoulder 
disability, and as the veteran's current right shoulder 
arthritis was not manifested within the applicable one year 
presumptive period following discharge, the Board concludes 
that service connection for a right shoulder disability is 
not warranted on the basis of in-service incurrence.  See 
Hickson, supra.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims for service connection, and they must be 
denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


